Exhibit 10.15

INDEMNIFICATION RIGHTS AND CONTRIBUTION AGREEMENT

THIS INDEMNIFICATION RIGHTS AND CONTRIBUTION AGREEMENT (the “Agreement”) is made
and entered into as of September 17, 2010, by and between Rho Ventures IV, L.P.,
Rho Ventures IV (QP), L.P., Rho Ventures IV GmbH & Co. Beteiligungs KG, and Rho
Management Trust I (collectively, the “Fund”) and VERENIUM CORPORATION, a
Delaware corporation (the “Company”) (collectively, the “Parties”).

WHEREAS, certain individuals affiliated with the Fund (“Fund Indemnitees”) serve
as members of the Company’s board of directors;

WHEREAS, the Fund and certain of its affiliates (collectively, the “Fund
Indemnitors”) have granted certain rights to indemnification, advancement of
expenses and/or insurance to the Fund Indemnitees;

WHEREAS, the Company has granted certain rights to indemnification, advancement
of expenses and/or insurance to the Fund Indemnitees pursuant to one or more
agreements and documents, including without limitation, the Certificate of
Incorporation and/or Bylaws of the Company (or any other agreement between the
Company and Fund Indemnitee whereby the Company provides rights to
indemnification, advancement of expenses and/or insurance to the Fund
Indemnitees) (collectively, the “Indemnification Agreements”), one or more of
which may have been executed in connection with the appointment of Fund
Indemnitees as directors of the Company;

WHEREAS, it is the intent of the Parties that the rights to indemnification,
advancement of expenses and/or insurance granted by the Fund Indemnitors be
secondary to the primary obligation of the Company to indemnify and/or insure
Fund Indemnitees pursuant to the Indemnification Agreements; and

WHEREAS, this Agreement is meant to supplement and clarify, and not to
contradict or conflict with, the Indemnification Agreements.

NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Recitals. The foregoing recitals are true and correct, and hereby
incorporated herein.

2. Indemnification Obligations. The Parties hereby acknowledge that the Fund
Indemnitees have certain rights to indemnification, advancement of expenses
and/or insurance provided by the Fund Indemnitors and the Company and certain of
their affiliates. The Company hereby agrees that with regard to any claim
arising on or after the earliest date of an Indemnification Agreement (i) it is
the indemnitor of first resort (i.e., its obligations to Fund Indemnitees are
primary and any obligation of the Fund Indemnitors to advance expenses or to
provide indemnification for the same expenses or liabilities incurred by Fund
Indemnitees are secondary), and (ii) it shall be required to advance all
expenses and other amounts incurred by Fund Indemnitees to the extent required
by the terms of the Indemnification Agreements and shall be liable for all
expenses, judgments, penalties, fines, amounts paid in settlement to the extent
legally permitted, and other amounts as required by the terms of the
Indemnification Agreements, without regard to any rights a Fund Indemnitee may
have against the Fund Indemnitors.

3. Contribution Rights.

(a) The Company irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims against the Fund Indemnitors arising on or
after the respective dates of the Fund Indemnitees’ election or appointment to
the Company’s board of directors (each an “Election Date”) for contribution,
subrogation or any other recovery of any kind in respect thereof.

(b) The Company further agrees that no advancement or payment by the Fund
Indemnitors on behalf of a Fund Indemnitee with respect to any claim arising on
or after an Election Date for which such Fund Indemnitee is entitled to
indemnification from the Company shall affect the rights granted hereunder, and
the Fund



--------------------------------------------------------------------------------

Indemnitors shall have a right of contribution equal to 100% of any amounts
advanced or paid by the Fund Indemnitors to the Fund Indemnitee relating to such
claim and/or be subrogated to the extent of such advancement or payment to all
of the rights of recovery of such Fund Indemnitee against the Company. For the
avoidance of doubt, if a Fund Indemnitor, for example, advances payment or
indemnifies a Fund Indemnitee for $1000.00 for a claim for which such Fund
Indemnitee is also entitled to indemnification by the Company, then the Company
shall be obligated to make a payment or contribution to such Fund Indemnitors of
$1000.00.

7. Delivery of Notices. Any notices required or permitted hereunder shall be
made or provided in accordance with, and otherwise governed by the terms of the
Indemnification Agreements between the Company and the Fund Indemnitees.

8. Remedies. All remedies afforded to the Fund Indemnitors by this Agreement are
separate and cumulative remedies and no one of such remedies, whether or not
exercised by the Fund Indemnitors, shall limit any of the other remedies
available to the Fund Indemnitors and shall in no way limit or prejudice any
other remedy which the Fund Indemnitors may have. Mere delay or failure to act
shall not preclude the exercise or enforcement of any rights and remedies
available to the Fund Indemnitors hereunder.

9. Costs and Expenses. The Company shall pay or reimburse the Fund Indemnitors
on demand for all out of pocket expenses (including in each case all reasonable
fees and expenses of counsel) incurred by the Fund Indemnitors arising out of or
in connection with the enforcement of this Agreement against the Company or
arising out of or in connection with any failure of the Company to fully and
timely perform its obligations hereunder.

10. Amendments. This Agreement can be waived, modified, amended, terminated or
discharged only by the written agreement of each of the Parties.

11. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns. Notwithstanding anything contained in this Agreement to the contrary,
nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties or their respective heirs, successors, executors,
administrators and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

12. Third Party Beneficiaries. The Parties agree that any affiliate of the Fund
that has granted rights to indemnification, advancement of expenses and/or
insurance to the Fund Indemnitees is an express third party beneficiary to the
terms of this Agreement.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties hereto knowingly,
voluntarily and intentionally waive any right any of them may have to a trial by
jury with respect to any litigation based hereon, or arising out of, under or in
connection with this Agreement.

14. Jurisdiction and Venue. With respect to any suit, action or proceeding
relating to this Agreement (“Proceedings”), each party irrevocably submits to
the exclusive jurisdiction of the Chancery Court of the State of Delaware, and
each party hereby waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object with respect to such Proceedings that such court does not
have jurisdiction over such party.

15. Counterparts; Facsimile. This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
be executed by facsimile or other mutually agreed electronic transmission.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

COMPANY:

VERENIUM CORPORATION

By:

 

/s/ Carlos Riva

Name: Carlos Riva

Title:   Chief Executive Officer

FUND:

 

Rho Ventures IV, L.P.

By: Rho Management Ventures IV, L.L.C.

General Partner

   

Rho Ventures IV (QP), L.P.

By: Rho Management Ventures IV, L.L.C.

General Partner

By:

 

/s/ Jeffrey I. Martin

   

By:

 

/s/ Jeffrey I. Martin

 

Name: Jeffrey I. Martin

     

Name: Jeffrey I. Martin

 

Title: Attorney-In-Fact

     

Title: Attorney-In-Fact

Rho Ventures IV GmbH & Co.

Beteiligungs KG

By: Rho Capital Partners Verwaltungs GmbH

General Partner

   

Rho Management Trust I

By: Rho Capital Partners Inc.

As Investment Advisor

By:

 

/s/ Jeffrey I. Martin

   

By:

 

/s/ Jeffrey I. Martin

 

Name: Jeffrey I. Martin

     

Name: Jeffrey I. Martin

 

Title:   Attorney-In-Fact

     

Title: Attorney-In-Fact